Citation Nr: 1206192	
Decision Date: 02/17/12    Archive Date: 02/23/12

DOCKET NO.  08-32 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts



THE ISSUES

1.  Entitlement to an increased compensable rating for the service-connected left ear hearing loss.   

2.  Entitlement to an initial disability evaluation in excess of 50 percent for the service-connected posttraumatic stress disorder (PTSD) prior to January 31, 2007 and in excess of 70 percent beginning on January 31, 2007 to July 6, 2010.    

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU) by reason of service-connected disabilities prior to July 6, 2010.    



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from March 1977 to December 1977.  

This case initially came before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the RO dated in May 2004, January 2005, and October 2007.  

The January 2005 rating decision denied the claims for higher disability evaluations for the service-connected tinnitus and tempomandibular joint syndrome, but the Veteran did not appeal these issues.  

The Veteran testified at a videoconference hearing held before the undersigned Veterans Law Judge in May 2009.    

In February 2010, this matter was remanded to the RO for additional development. 

In a February 2011 rating decision, the RO granted a 70 percent rating to the service-connected PTSD beginning on January 31, 2007 and assigned a 100 percent rating to the service-connected PTSD beginning on July 6, 2010.  The RO found that the TDIU issue was moot in light of the 100 percent rating assigned to the service-connected PTSD.  

Since the rating for the service-connected PTSD remains less than the maximum available schedular benefit awardable from February 3, 2004 to July 6, 2010, the increased rating claim remains in controversy.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  The issue of a TDIU rating also remains in controversy for the period of the appeal prior to July 6, 2010.  

The issues of a higher initial disability evaluation for the service-connected PTSD in excess of 50 percent prior to January 31, 2007 and in excess of 70 percent from January 31, 2007 to July 6, 2010, and entitlement to a TDIU rating prior to July 6, 2010 are being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

For the entire appeal period, the service-connected left ear hearing disability is shown to be manifested by loss of hearing acuity measured at Level II and the nonservice-connected right ear hearing loss is assigned a Level I designation.  



CONCLUSION OF LAW

For the entire appeal period, the criteria for the assignment of a compensable disability evaluation for the service-connected left ear hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.383, 3.385, 4.1, 4.7, 4.22, 4.85, 4.86; Diagnostic Code 6100 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of the VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board concludes that the Veteran has been afforded appropriate notice under VCAA.  The RO provided VCAA notice letters to the Veteran in June 2004, prior to the initial adjudication of the claim, and in April 2007, October 2008, and April 2010.    

The letters notified the Veteran of what information and evidence must be submitted to substantiate the claim for an increased rating, as well as what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  He was also told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence in support of his claim to the RO.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The requirements of VCAA also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The April 2007 and October 2008 letters provided this notice.  

The claim was readjudicated in March 2009 and February 2011, thus curing any lack of timeliness of notice.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claim, and the duty to assist requirements have been satisfied.  VA treatment records dated from January 1999 to June 2010 are associated with the claims folder.  

The Board finds that there is no identified relevant evidence that needs to be obtained in this regard.  In May 2010, the Veteran informed VA that he had no additional evidence or information to submit in support of his claim.  

The Veteran underwent VA examinations in 2004, 2007, and 2010 to determine the severity of the service-connected disability during course of the appeal.     

Under the circumstances, the Board finds no reasonable possibility that further assistance would aid the Veteran in substantiating the claim.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  


2.  Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  

The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in  civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2011).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In cases where the evaluation of hearing loss is at issue, an examination for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).

A rating for hearing loss is determined by a mechanical application of the rating schedule to the numeric designations assigned based on audiometric test results.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Evaluations of defective hearing range from noncompensable to 100 percent.  The basic method of rating hearing loss involves audiological test results of organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests (Maryland CNC), together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  Puretone threshold average is the sum of puretone thresholds at 1000, 2000, 3000, and 4000 Hertz divided by four.  To evaluate the degree of disability of service-connected hearing loss, the rating schedule establishes eleven auditory acuity levels ranging from numeric level I for essentially normal acuity, through numeric level XI for profound deafness.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.

The horizontal lines in Table VI (in 38 C.F.R. § 4.85) represent eleven categories of the percentage of discrimination based on the controlled speech discrimination test.  The vertical columns in Table VI represent eleven categories of decibel loss based on the pure tone audiometry test.  The numerical designation of impaired efficiency (I through XI) will be determined for each ear by intersecting the horizontal row appropriate for the percentage of discrimination and the vertical column appropriate to pure tone decibel loss.

For example, with the percentage of discrimination of 70 and an average pure tone decibel loss of 64, the numeric designation level is "V" for one ear.  The same procedure will be followed for the other ear.  38 C.F.R. § 4.85(b).

The percentage evaluation will be found from Table VII (in 38 C.F.R. § 4.85) by intersecting the horizontal row appropriate for the numeric designation for the ear having the better hearing and the vertical column appropriate to the numeric designation level for the ear having the poorer hearing.

For example, if the better ear has a numeric designation level of "V," and the poorer ear has a numeric designation level of "VII," the percentage evaluation is 30 percent.  38 C.F.R. § 4.85(e), Diagnostic Code 6100.

The current rating criteria include an alternate method of rating exceptional patterns of hearing as defined in 38 C.F.R. § 4.86 (puretone threshold of 55 decibels or more at 1000, 2000, 3000, and 4000 Hertz; puretone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz).

If impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation from Table VII, the nonservice-connected ear will be assigned a Roman numeral designation for hearing impairment of I, subject to the provisions of § 3.383 of this chapter.  38 C.F.R. § 4.85(f). 

38 C.F.R. § 3.383, Special Considerations for paired organs and extremities, provides that a nonservice connected disability is compensable if the hearing impairment of the nonservice-connected ear meets the criteria under 38 C.F.R. § 3.385. 

For VA purposes, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.   

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  


3.  Analysis

The Veteran was granted service connection for a left ear hearing loss in an August 1999 RO rating decision and assigned a noncompensable rating, effective on March 5, 1999.  

The Veteran asserts that he is entitled to a higher rating for his service-connected left ear hearing loss under Diagnostic Code 6100. 

The Board has reviewed the record and finds that a compensable rating for the service-connected left ear hearing loss is not assignable for any period of the appeal.  

Initially, the Board notes that, if impaired hearing is service connected in only one ear, the nonservice-connected ear will be assigned a designation of Level I in Table VII subject to the provisions of 38 C.F.R. § 3.383, special considerations for paired organs and extremities.  

The Board finds that the provisions of 38 C.F.R. § 3.383 are not met since the service-connected left ear hearing loss is not compensable to a degree of 10 percent or more.  Thus, for rating purposes, the nonservice-connected right ear will be assigned a designation of Level I in Table VII.

Upon VA audiometric evaluation in August 2004, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
N/A
50
40
50
40

The average puretone threshold for the left ear was 45 decibels.  Speech audiometry revealed speech recognition ability of 88 percent in the left ear.  The diagnosis was that of moderately-severe rising to moderate mixed hearing loss.  

The findings of the August 2004 evaluation translates to level II hearing loss in the left ear and level I hearing loss in the right ear when applied to Table VI of the rating schedule.  

This level of hearing loss warrants a no percent rating and no higher under Table VII of the rating schedule.  Therefore, a compensable disability evaluation is not warranted under Diagnostic Code 6100.  38 C.F.R. § 4.85, Diagnostic Code 6100.  

Upon VA audiometric evaluation in August 2007, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
N/A
55
40
40
45

The average puretone threshold for the left ear was 45 decibels.  Speech audiometry revealed speech recognition ability of 90 percent in the left ear.  The diagnosis was that of moderately-severe to moderate hearing loss.  

The findings of the August 2007 evaluation translates to level II hearing loss in the left ear and level I hearing loss in the right ear when applied to Table VI of the rating schedule.  This level of hearing loss warrants a no percent rating and no higher under Table VII of the rating schedule.  Therefore, a compensable disability evaluation is not warranted under Diagnostic Code 6100.  38 C.F.R. § 4.85, Diagnostic Code 6100.  

Upon VA audiometric evaluation in June 2010, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
N/A
70
45
45
50

The average puretone threshold for the left ear was 52.5 decibels.  Speech audiometry revealed speech recognition ability of 90 percent in the left ear.  The diagnosis was that of severe to moderately-severe to moderate mixed hearing loss in the left ear.  The examiner noted that there were no significant changes noted between this examination and the VA examination in 2007.     

The findings of the June 2010 evaluation translates to level II hearing loss in the left ear and level I hearing loss in the right ear when applied to Table VI of the rating schedule.  

This level of hearing loss warrants a no percent rating and no higher under Table VII of the rating schedule.  Therefore, a compensable disability evaluation is not warranted under Diagnostic Code 6100.  38 C.F.R. § 4.85, Diagnostic Code 6100.  

Therefore, on this record, a compensable disability evaluation is not warranted for the left ear hearing loss under Diagnostic Code 6100.  38 C.F.R. § 4.85, Diagnostic Code 6100.

The Board also notes that 38 C.F.R. § 4.86, exceptional patterns of hearing impairment, does not provide for a higher Roman numeral designation for the hearing impairment in the left ear and does not provide for a higher compensable disability rating.   

The VA treatment records do not provide a basis for the assignment of a higher rating for the service-connected hearing loss.  

The Board further finds that a staged rating is not warranted in this case.  The Board has examined the record and finds that the left ear hearing loss has remained stable for the entire appeal period.  A no percent evaluation and no higher is warranted for the service-connected left ear hearing loss for the entire appeal period.  Accordingly, a staged rating under Hart is not warranted. 

Finally, the Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321 (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule and no referral is required. 

In the second step of the inquiry, however, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, it must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  

When the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step, a determination of whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The Veteran's symptoms due to the left ear hearing loss are contemplated by the rating schedule, and the assigned schedular evaluation, therefore, are adequate.  The rating criteria reasonably describe his disability level and symptomatology, and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  

Hence, as the schedular rating reasonably describes the Veteran's disability picture, referral for extraschedular consideration is not warranted.  

In conclusion, the Board finds that a compensable evaluation for the service-connected left ear hearing loss is not warranted at any time during the appeal period.  As the evidence preponderates against the claim for a higher disability evaluation for the service-connected left ear hearing loss, the appeal is denied.



ORDER

An increased, compensable disability evaluation for the service-connected left ear hearing loss is denied. 



REMAND

In a February 2011 rating decision, the RO granted a 70 percent rating to the service-connected PTSD effective on January 31, 2007 and assigned a 100 percent rating to the service-connected PTSD effective on July 6, 2010.  The RO found that the TDIU issue was moot in light of the 100 percent rating assigned to the PTSD.  

However, the issues of entitlement to an initial disability evaluation in excess of 50 percent for the service-connected PTSD prior to January 31, 2007 and in excess of 70 percent prior to July 6, 2010 remain in controversy, since the highest possible award has not yet been granted for that time period.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  See also Fenderson v. West, 12 Vet. App. 119 (1999) (in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period).  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The issue of entitlement to TDIU rating prior to July 6, 2010 also remains in controversy.  The Court has held that a TDIU rating is encompassed in a claim for increased rating or the appeal of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

Although these issues remain on appeal, the RO did not address these issues in the February 2011 Supplemental Statement of the Case or another communication.  A review of the record shows that the Veteran was afforded a VA psychiatric examination in July 2010 and the examination report is associated with the claims file.  

Under 38 C.F.R. § 19.31, a Supplemental Statement of the Case must be furnished to the Veteran when additional pertinent evidence is received after a Statement of the Case or the most recent Supplemental Statement of the Case has been issued.  See also 38 U.S.C.A. § 7105 (West 2002).  The Board finds that the RO should issue a fully responsive Supplemental Statement of the Case to the Veteran and his representative. 

In March 2007, the Veteran submitted a Social Security Administration (SSA) award letter showing that SSA found him disabled since March 2004.  The record shows that the RO made attempts to obtain the Veteran's SSA records and some of these records have been obtained.  However, the decision as to the March 2007 award of SSA disability benefits has not been obtained.  Only prior decisions which have denied SSA disability benefits are associated with the claims file.  

In Murincsak v. Derwinski, 2 Vet. App. 363 (1992) the Court held, in essence, that records pertaining to SSA disability claims in possession of SSA are constructively in possession of VA (See 38 C.F.R. § 3.201), and that if VA does not seek to secure such records from SSA, it violates its duty to assist the claimant under 38 U.S.C.A. § 5107(a).  VA has a duty to seek these records.  

Accordingly, these remaining matters are REMANDED to the RO for the following action:

1.  The RO should take all indicated action to obtain copies of any outstanding records and the award letter referable to the Veteran's claim for SSA disability benefits that were awarded in March 2007, as well as copies of the medical records considered in conjunction with that determination.  If no such files exist, the negative response from SSA should be associated with the claims file.

2.  Then, following completion of any indicated development, the RO should readjudicate the issues of an initial evaluation in excess of 50 percent for the service-connected PTSD prior to January 31, 2007 and in excess of 70 percent prior to July 5, 2010 and entitlement to a TDIU rating prior to July 5, 2010 in light of all the evidence of record.  If any benefit sought on appeal remains denied, then a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded a reasonable opportunity for response.  
   
Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Department of Veterans Affairs


